 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   AARON LAMONT STRIBLING,                            Case No. 1:18-cv-01061-DAD-BAM (PC)
12                      Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING DISMISSAL OF CASE
13          v.                                          WITHOUT PREJUDICE FOR FAILURE TO
                                                        PAY FILING FEE AND FAILURE TO OBEY
14   MACHADO, et al.,                                   COURT ORDER
15                      Defendants.                     (ECF No. 16)
16                                                      FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Aaron Lamont Stribling (“Plaintiff”) is a state prisoner proceeding pro se in this

19   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on August 2, 2018.

20   (ECF No. 1.) On the same day, Plaintiff filed an application to proceed in forma pauperis under

21   28 U.S.C. § 1915. (ECF No. 2.) On August 10, 2018, the Court issued findings and

22   recommendations recommending that Plaintiff’s application to proceed in forma pauperis be

23   denied and that he be required to pay the $400.00 filing fee in full to proceed with this action.

24   (ECF No. 8.) Plaintiff timely filed objections on August 27, 2018. (ECF No. 10.) On October

25   19, 2018, the assigned District Judge issued an order adopting the findings and recommendations

26   and ordering Plaintiff to pay the $400.00 filing fee in full within twenty-one (21) days. (ECF No.

27   13). In that order, Plaintiff was warned that if he failed to pay the filing fee within the specified

28   time, the action would be dismissed. (Id.)
                                                       1
 1          On November 5, 2018, Plaintiff moved for reconsideration of the District Judge’s October

 2   19, 2018 order adopting the findings and recommendations. (ECF No. 14.) On March 20, 2019,

 3   the District Judge denied the motion for reconsideration and extended the deadline for Plaintiff to

 4   pay the filing fee by another twenty-one days. (Id.) The relevant time period for Plaintiff to

 5   respond to the Court’s order has expired, and Plaintiff has not yet paid the filing fee.

 6          District courts have the inherent power to control their dockets and “[i]n the exercise of

 7   that power they may impose sanctions including, where appropriate, . . . dismissal.” Thompson v.

 8   Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

 9   prejudice, based on a party’s failure to prosecute an action, failure to obey a court order, or failure

10   to comply with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995)

11   (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th

12   Cir. 1992) (dismissal for failure to comply with an order requiring amendment of complaint);

13   Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987) (dismissal for failure to

14   comply with court order).

15          In determining whether to dismiss an action, the Court must consider several factors:

16   (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

17   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

18   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

19   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988); see also In

20   re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006)
21   (standards governing dismissal for failure to comply with court orders). These factors guide a

22   court in deciding what to do and are not conditions that must be met in order for a court to take

23   action. Id. (citation omitted).

24          A civil action may not proceed absent the submission of either the filing fee or an

25   application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. As Plaintiff’s application to

26   proceed in forma pauperis has been denied, he has failed to pay the filing fee, and has not
27   otherwise responded to the Court’s order, the Court is left with no alternative but to dismiss this

28   action. This action has been pending since August 2018 and can proceed no further without
                                                       2
 1   Plaintiff’s cooperation and compliance with the Court’s order. Moreover, the matter cannot

 2   simply remain idle on the Court’s docket, unprosecuted, awaiting Plaintiff’s compliance.

 3          Accordingly, the Court HEREBY RECOMMENDS that this action be DISMISSED,

 4   without prejudice, for Plaintiff’s failure to comply with the Court’s order of March 20, 2019,

 5   (ECF No. 16), and failure to pay the filing fee.

 6          These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to the case, as required by 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

 8   being served with these findings and recommendations, Plaintiff may file written objections with

 9   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations.” Plaintiff is advised that the failure to file objections within the specified

11   time may result in the waiver of the “right to challenge the magistrate’s factual findings” on

12   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

13   F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:     April 23, 2019                               /s/ Barbara   A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
